Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species I: Figure 4
Species II: Figure 6
Species III: Figure 7
 
The species are independent or distinct because claims to the different species recite mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

Species II differs from Species I in that it is related to a roll correction switching process and a process of displaying an indication indicating horizontality. Species II requires additional steps to the process when compared to Species I. In Step S601, the control unit 140 turns on roll correction on an image which is to be output to an output destination other than the display unit 121. When roll correction is turned on, the image processing unit 116 performs a roll correction process on the captured image. Thereafter, the method proceeds to Step S602. In Step S602, the control unit 140 turns off roll correction on an image which is to be output to the display unit 121. Thereafter, the method proceeds to Step S603. In Step S603, the display control unit 122 displays an indication indicating the inclination of the imaging device on the image which is to be output to the display unit 121 in an overlapping manner. 
For example, the display control unit 122 displays the indication 503 indicating horizontality as the indication indicating the inclination of the imaging device in an overlapping manner. Thereafter, the method proceeds to Step S404. Through the aforementioned method, when an image is to be output to an output destination other than the display unit 121, roll correction is not performed on an image which is to be output to the display unit 121, an indication for notifying an image capturing person of the inclination of the imaging device 100 is displayed in an overlapping manner, and roll correction is performed on only an image which is to be output to an output destination other than the display unit of the imaging device.
Species III differs from Species I and II in that it requires switching a sound collection method accompanying switching of roll correction. In Species III, when an image is to be output to an output destination other than the display unit 121 and roll correction is performed thereon (YES in Step S402, Step S403), the control unit 140 determines that sound collection is to be performed in monaural in Step S701. On the other hand, when an image is to be output to only the display unit 121 and thus roll correction is not performed thereon (NO in Step S402, Step S405), the control unit 140 determines whether sound is to be output in Step S702. When sound is to be output from the speaker 151 or the sound output terminal 152, it is determined that sound is to be output, and the method proceeds to Step S703. On the other hand, when it is determined that sound is not to be output, the method proceeds to Step S404. In Step S703, the control unit 140 determines that sound collection is to be performed in stereo. Thereafter, the method proceeds to Step S404.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697